Case 1:17-cv-00518-RC-KFG Document 22 Filed 10/30/20 Page 1 of 3 PageID #: 149




                           **NOT FOR PRINTED PUBLICATION**


                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

MARLON BRAMWELL                                  §

VS.                                              §      CIVIL ACTION NO.         1:17-CV-518

WARDEN, USP BEAUMONT                             §

        ORDER OVERRULING PETITIONER’S OBJECTIONS AND ACCEPPTING
          THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Marlon Bramwell, a federal prisoner previously confined at the United States

Penitentiary in Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.

       The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this Court. The Magistrate Judge recommends dismissing the petition.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. The petitioner filed objections to the

Magistrate Judge’s Report and Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit.

       The petitioner argues that the Magistrate Judge should have considered the merits of his

claims concerning alleged constitutional violations during a prison disciplinary proceeding.
Case 1:17-cv-00518-RC-KFG Document 22 Filed 10/30/20 Page 2 of 3 PageID #: 150




Prisoners are entitled to certain due process rights if a disciplinary action results in a sanction that

will impose upon a liberty interest. Sandin v. Conner, 515 U.S. 472, 483-84 (1995). In this case,

the sanctions do not impose on a liberty interest. Although the petitioner was disallowed the ability

to earn 27 days good time credit, he is unable to accumulate good time credits because he is serving

a life sentence. See 18 U.S.C. § 3624(b)(1). Therefore, the disallowance of good time will not affect

the duration of the petitioner’s sentence. Also, federal prisoners do not have a liberty interest in

prospective good time credit. Stine v. Fox, 731 F. App’x 767, 769 (10th Cir. 2018). Because the

disallowance of good time credit does not affect a liberty interest in this instance, the petitioner’s due

process claims lack merit.

        The petitioner also asserts that his prison records should be corrected under the Privacy Act

to eliminate the 27 days of disallowed good time credit since that punishment is not available under

federal law. Because the petitioner’s Privacy Act claim does not concern the fact or duration of his

confinement, it is not cognizable in a petition for writ of habeas corpus. Preiser v. Rodriguez, 411

U.S. 475, 500 (1973).

                                                ORDER

        Accordingly, petitioner’s objections (docket entry #20) are OVERRULED. The findings

of fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate




                                                    2
Case 1:17-cv-00518-RC-KFG Document 22 Filed 10/30/20 Page 3 of 3 PageID #: 151




Judge (docket entry #19) is ACCEPTED. A final judgment will be entered in this case in

accordance with the Magistrate Judge’s recommendation.
             So ORDERED and SIGNED, Oct 30, 2020.


                                                         ____________________
                                                         Ron Clark
                                                         Senior Judge




                                             3
